TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2020



                                      NO. 03-19-00213-CR


                            Michael William Stahmann, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction and the incorporated bill

of costs to delete the following court costs: “Court Appt Attorney,” “District Clerk,” “State Fee,”

“Records Mgt/Pres Fee,” “Records Management Fee,” “County & District Technology Fund,”

“Court Security Fee,” “Jury Reimbursement Fee,” “Judicial Support” fees, “Indigent Defense

Fee,” “Notice to Appear,” “Taking/Approving Bond,” and “Time Payment Fee,” and the

amounts attributed to these court costs. The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2020



                                     NO. 03-19-00214-CR


                            Michael William Stahmann, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction and the incorporated bill

of costs to delete the following court costs: “Court Appt Attorney,” “District Clerk,” “State Fee,”

“Records Mgt/Pres Fee,” “Records Management Fee,” “County & District Technology Fund,”

“Court Security Fee,” “Jury Reimbursement Fee,” “Judicial Support” fees, “Indigent Defense

Fee,” “Notice to Appear,” “Taking/Approving Bond,” “Time Payment Fee,” and “Drug Court

Fee,” and the amounts attributed to these court costs. The judgment, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2020



                                     NO. 03-19-00215-CR


                            Michael William Stahmann, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment of conviction and the incorporated bill

of costs to delete the “Court Appt Attorney” court cost and the $750 attributed to court-appointed

attorney’s fees. The judgment, as modified, is affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.